                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                      MONROE DIVISION
UNITED STATES OF AMERICA                      :       CRIMINAL NO. 19-0070-01
VERSUS                                        :       JUDGE TERRY A. DOUGHTY
DERRICK CURRY                                 :       MAGISTRATE JUDGE HAYES


                                  MEMORANDUM RULING

        Pending before the Court is a Motion to Suppress Statements [Doc. No. 37], filed by

Derrick Curry on June 17, 2019. The United States of America filed Opposition to the Motion to

Suppress [Doc. No. 39], on June 17, 2019.

        Derrick Curry seeks to suppress statements made at the time of his arrest. The Government

filed an Opposition stating it does not intend to introduce the referenced statements in its case-in-

chief. The Government will only use said statements as impeachment evidence should the

defendant testify at trial.

        Therefore, as the four (4) statements sought to be suppressed will not be introduced in the

Governments case-in-chief, the Motion to Suppress filed by Derrick Curry [Doc. No. 37], is

DENIED as MOOT.

        MONROE, LOUISIANA, this 18th day of June, 2019.



                                      _____________________________________
                                      TERRY A. DOUGHTY
                                      UNITED STATES DISTRICT JUDGE
                                      WESTERN DISTRICT OF LOUISIANA
